Case 1:19-cv-07930-RWL Document18 Filed 12/02/19 Page 1of1

S WZ NIXON

 

Ex PEABODY

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC#:_
DATE FILED: | 2-3 -\4

 

 

 

 

 

 

 

Via ECF

Hon. Robert W. Lehrburger, U.S.M.J.
United States District Court

Southern District of New York

500 Pearl Street

New York, New York 10007

RE: Tatum-Rios v. Hastens Beds, Inc.
Docket No. 1:19-cv-07930-RWL

Dear Judge Lehrburger:

NIXON BEABOOY LLP
ATTORNEYS AT LAW

David A. Tauster
Associate
T 516-832-7559

NIXONPEAGODY.COM = dtauster@nixonpeabody.com
@NIXONPEABODYLLE
50 Jericho Quadrangle
Suite 300
Jericho, NY 11753-2728
516-832-7500
December 2, 2019

“jTDe ayread. Hes oere¢ Sy ‘Dee Se. nphancts
dice \e FEN ve Dye

Deelah we eleea Ober
SO ORDERED:

MW.
HON. ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

This firm represents Defendant Hastens Beds, Inc. (“Hastens”) in the above referenced
matter. We write to request that the time for Hastens to respond to the complaint be adjourned,
sine die, as the parties have reached a tentative agreement to resolve this matter. Hastens’
response to the complaint is presently due on December 3, 2019. Hastens’ time to respond to
the complaint has previously been extended twice, on consent. Counsel for Plaintiff consents to

this request.

In lieu of Hastens’ filing of an answer, the parties request that they instead be permitted
to file their stipulation of dismissal or a status report within thirty (30) days.

We thank Your Honor for all courtesies extended.

ce: All counsel of record (via ECF)

4817-5974-1102.1

Respectfully submitted,
Nixon Peabody LLP

/s/ David A. Tauster
David A. Tauster
